DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2016/0001601) in view of Taniguchi (US 2015/0352910).
Regarding claim 1, Oyama teaches a run-flat tire comprising bead portions 11, sidewall portions 12, a carcass 2, a belt layer 3, a tread 13, bead fillers 5, and side reinforcing layers 4 (FIG. 1). 
Oyama is silent to bead fillers made of resin. However, Taniguchi teaches a run-flat tire comprising bead fillers containing phenol thermosetting resin to increase rigidity ([0040]-[0041]) and to obtain excellent run-flat durability and rim detachment resistance ([0007]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the bead fillers of Oyama made of resin since Taniguchi teaches a run-flat tire comprising bead fillers containing phenol thermosetting resin to increase rigidity and to obtain run-flat durability and rim detachment resistance. 
Regarding claim 2, Oyama does not illustrate the bead portion of the tire mounted on a rim with inflation pressure not applied.  However, one of ordinary skill in the art would understand the tire of Oyama illustrates a rim protector and when the tire of Oyama is mounted on a rim and inflation pressure not applied, the rim flange is typically located radially inside the rim protector.  See annotation FIG. 1C below. 

    PNG
    media_image1.png
    451
    475
    media_image1.png
    Greyscale

Further, Oyama teaches the bead filler height is 0-15 mm ([0053]-[0054]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of Oyama with “the positions of tire radial direction outer ends of the bead fillers, based on the positions of tire radial direction outer ends of rim flanges of a rim in a state in which the bead portions have been mounted on the rim and inflation pressure is not being applied, is in a range of -10 mm to +5 mm in a tire radial direction since official notice is taken that one of ordinary skill in the art would understand FIG. 1C illustrates a rim protector and the rim is underneath the rim protector; such that, the rim protector protects the rim from damage and illustrates a radially outermost end of the bead filler located slightly radially outside the rim protector and Oyama teaches a suitable range for the height of the bead filler is 0-15 mm. 
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Oyama (US 2016/0001601) in view of Taniguchi (US 2015/0352910), as applied to claim 1, and further in view of JP’745 (JP 2007-069745). 
Regarding claim 3, Oyama teaches belt layers 3 and additionally discloses a belt reinforcing layer (also known as, a cap layer) covering the entirety of the belt layers.  
Oyama does not recite a belt layer configured by coating cords with resin; however, JP’745 teaches a pneumatic tire comprising two belt layers 7 and a belt cover layer 8 (FIG. 1) formed with reinforcing cords embedded in thermoplastic elastomer composition obtained by dispersing an elastomer composition in a matrix of a thermoplastic resin for the benefits of cornering performance, steering stability, and belt edge separation resistance, and high speed durability.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the belt layers and the belt reinforcing layer of Oyama with coating cords with resin since JP’745 forms two belt layers and a belt cover layer of a pneumatic tire with reinforcing cords embedded (covered) in thermoplastic elastomer (resin) for the benefits of cornering performance, steering stability, belt edge separation resistance, and high speed durability. 
Regarding claim 4, JP’745 does not recite spirally winding resin-coated cords such that the resin of one of the resin-coated cords and the resin of another of the resin-coated cords that are adjacent to each other are integrally joined together.  However, it would have been obvious to one of ordinary skill one of ordinary skill in the art before the effective filing date of the claimed invention to form the cap layer of JP’745 by spirally winding resin-coated cords such that the resin of one of the resin-coated cords and the resin of another of the resin-coated cords are adjacent to each other AND integrally joined together since official notice is taken that it is well-known/conventional to form a cap layer by winding a strip spirally and overlapping along the circumferential direction of the tire and JP’745 teaches forming the cap layer with cords embedded in thermoplastic elastomer. 
Regarding claim 5, see rejection of claims 2-3. 
Regarding claim 6, see rejection of claims 2-4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060. The examiner can normally be reached Monday-Friday, 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        06/12/2022